Citation Nr: 1625085	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a heart condition. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension/high blood pressure. 

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for thyroid nodule condition.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea. 
6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a liver condition. 

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right shoulder neuropathy.  

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a mental condition and alcohol use disorder.

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.

10.  Entitlement to service connection for a back condition. 

11.  Entitlement to service connection for a bilateral knee disability, including as secondary to service-connected ankle disability. 

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for bilateral hearing loss. 

14.  Entitlement to a rating in excess of 20 percent for cervical discogenic disease C5-C6 and spondylosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to February 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In a rating decision, issued in December 2012, the RO denied service connection for a bilateral knee disability and increased the ratings assigned for the Veteran's bilateral ankle disabilities to 20 percent, effective September 28, 2012.  At the same time, the RO essentially reopened the underlying claim of service connection for a back condition by addressing the matter on the merits and denying the claim.  In his December 2012 notice of disagreement (NOD), the Veteran limited his appeal to the issue of service connection for his back and bilateral knee disorders.  As he did not appeal the rating assigned for his ankle disabilities, this matter is not before the Board at this time.  

As for the characterization of the appeal, it is noted that, regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the previously denied claim of service connection for a back condition because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a June 2015 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of service connection for a mental condition and alcohol use disorder, heart condition, diabetes mellitus, hypertension/high blood pressure, a thyroid nodule condition, sleep apnea, a liver condition, and right shoulder neuropathy; denied service connection for tinnitus and bilateral hearing loss; and denied an increased rating for cervical discogenic disease C5-C6 and spondylosis.  In August 2015, the Veteran expressed disagreement with the denial of the claims addressed in the June 2015 rating decision.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board must remand these issues for issuance of an SOC.

In an April 2016 Appellant's Brief, the Veteran's representative raised the issue of entitlement to an evaluation in excess of 20 percent for service-connected right ankle degenerative joint disease with limited motion.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action 38 C.F.R. § 19.9 (b) (2015). 

The issues of whether new and material evidence has been received to reopen the claims of service connection for a mental condition and alcohol use disorder, heart condition, diabetes mellitus, hypertension/high blood pressure, a thyroid nodule condition, sleep apnea, a liver condition, and right shoulder neuropathy; service connection for a back condition, tinnitus, bilateral hearing loss and a bilateral knee disability; as well as increased ratings for a right ankle DJD and cervical discogenic disease C5-C6 and spondylosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final May 2007 rating decision, the RO determined that new and material evidence had not been submitted did not reopen the claim of service connection for a back condition.  The Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

2.  Evidence added to the record since the final May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back condition and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that declined to reopen the claim of service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the appellant's claim of entitlement to service connection for a back condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the Veteran's claim was denied in a rating decision issued in November 1995.  The RO determined that service treatment records showed treatment for a back strain in 1983, prior to a motor vehicle accident, which resolved and no permanent residual disability was shown at the time of separation.  Thus, the claim was denied.  The Veteran filed a NOD in February 1996 and a SOC was issued in March 1996.  The Veteran did not perfect his appeal and the November 1995 decision became final.  

In March 2007, the Veteran filed an informal claim.  In a May 2007 rating decision, the RO noted that cited progress notes revealed treatment for back pain; however, the evidence did not show that the Veteran's current back condition was not related to military service.  The RO concluded that evidence of a recent diagnosed condition or the current status of a disability for which service connection was previously denied is not considered new and material evidence.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on May 24, 2007.  He did not appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The relevant evidence of record at the time of the RO's last final May 2007 rating decision included the Veteran's service treatment and personnel records that showed that the Veteran was seen in February 1983 for complaints of a lower backache.  In August 1983, he was seen for complaints of low back pain and diagnosed with back sprain with muscle spasm in August 1983.  

An August 1984 Military Police Traffic Accident Report showed that the Veteran sustained a fractured heel, abrasions to the left leg and right clavicle, multiple bruises, and a laceration inside the mouth.  

A June 1990 VA examination report was negative for any complaints, treatment, or diagnoses regarding any back problems.  

Treatment records from the San Juan VA Medical Center (VAMC) dated in March 2006 showed treatment for complaints of low back pain.  
No further communication regarding the Veteran's claim of service connection for a back condition was received until September 2012, when VA received his VA Form 21-526b, Veteran's Supplemental Claim for Compensation, to reopen such claim.  

Pertinent evidence received since the May 2007 denial includes the Veteran's September 2012 claim in which he now indicated that his back condition was related to a service-connected disability.  

Multiple private and VA treatment records show ongoing problems with the Veteran's back.  

A November 2012 VA back (thoracolumbar spine) conditions disability benefits questionnaire (DBQ) included a diagnosis of lumbar spondylosis and muscle spasm.  The Veteran reported that he required the use of a brace and cane due to ankle, knee, and back pain.  The examiner, opined that the low back condition was less likely than not caused by or the result of the Veteran's service-connected bilateral ankle DJD.  The examiner appeared to reason, in part, that there was no evidence of ankle instability; however, the examiner also noted that the Veteran was unable to stand for a prolonged period of time and should avoid long distance ambulation.  

Also, in December 2012 correspondence, the Veteran's co-workers indicated that he walked with difficulty at work, had lost his balance, and had fallen in the work area suggesting that the Veteran has experienced instability.

Additionally, in February 2014 correspondence, Dr. J. Rodriguez Wilson indicated that the Veteran's constant pain and limitation of motion in his cervical and lumbosacral spine, having been diagnosed with degenerative changes and cervical degenerative disc disease at C5/C6, along with bilateral knee degenerative changes and meniscus tear and bilateral ankle osteoarthritis, will limit the Veteran's ability to stand, use stairs, or walk for more than 10 minutes.  

The Board also notes that in a November 2013 neck (cervical Spine) conditions DBQ, the examiner found that even though neck injuries were not reported at the time of the Veteran's in-service motor vehicle accident, the degenerative changes found now are at least as likely as not a result of the trauma suffered due to the accident.  As a result, in a November 2013 rating decision, the RO granted service connection for cervical discogenic disease C5-C6 and spondylosis. 

Upon review of the record, the Board finds that evidence received since the prior, final rating decision is new and material for the claimed back condition.  The Veteran has provided new and presumed credible assertions regarding a possible nexus between a back condition and his military service or a service-connected condition.  Also, the medical evidence includes information regarding a post-service back disorder as well as an inter-relationship between his back condition and his service-connected ankle and cervical spine disabilities.  As such, the Board finds that such evidence is new and material evidence and that the claim to reopen the claim for service connection for a back condition is reopened.


ORDER

New and material evidence having been presented, the claim of service connection for a back condition is reopened, and to this extent only, the appeal of this issue is granted.


REMAND

The Veteran contends that his bilateral knee and back disorders are related to a service connected disability.  Although on November 2012 VA DBQ, the examiner opined that the Veteran's bilateral knee and back condition were less likely as not caused by or a result of his service-connected bilateral ankle DJD, the examiner did not address whether or not the Veteran's bilateral knee and back conditions were aggravated by a service-connected condition.    

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015). 

Also, treatment records from San Juan VAMC document treatment regarding complaints of ankle and knee pain and swelling occurring at the same time.  See March 2006 Nursing Triage Note.

Additionally, since the November 2012 VA examination, the Veteran has been service-connected for cervical discogenic disease C5-C6 and spondylosis.  

Furthermore, correspondence dated in February 2014, Dr. J. Rodriguez Wilson indicated that the Veteran's constant pain and limitation of motion in his cervical and lumbosacral spine, having been diagnosed with degenerative changes and cervical degenerative disc disease at C5/C6, along with bilateral knee degenerative changes and meniscus tear and bilateral ankle osteoarthritis, will limit the Veteran's ability to stand, use stairs, or walk for more than 10 minutes.  

Therefore, the Board believes that the Veteran should be afforded another VA examination to determine the nature and etiology of all bilateral knee and back disorders.

On review of the Veteran's electronic record, the SOC issued in February 2014 is missing from the Veteran's Virtual VA/VBMS file.  The February 2014 SOC should be associated with the record upon remand.   

As this matter is being remanded for the reasons set forth above, any additional VA and non-VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b), (e); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

As noted in the Introduction, in a June 2015 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of service connection for a mental condition and alcohol use disorder, heart condition, diabetes mellitus, hypertension/high blood pressure, a thyroid nodule condition, sleep apnea, a liver condition, and right shoulder neuropathy; denied service connection for tinnitus and bilateral hearing loss; and denied an increased rating for cervical discogenic disease C5-C6 and spondylosis.  In August 2015, the Veteran filed a NOD with the issues denied in the June 2015 rating decision.  The AOJ, however, has not issued the Veteran a statement of the case with respect to these issues.  Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 1999). Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case on the issues of whether new and material evidence has been received to reopen the claims of service connection for a mental condition and alcohol use disorder, heart condition, diabetes mellitus, hypertension/high blood pressure, a thyroid nodule condition, sleep apnea, a liver condition, and right shoulder neuropathy; entitlement to service connection for tinnitus and bilateral hearing loss; and entitlement to an increased rating for cervical discogenic disease C5-C6 and spondylosis.  38 C.F.R. § 20.201, 20.300-301; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding the issues of whether new and material evidence has been received to reopen the claims of service connection for a mental condition and alcohol use disorder, heart condition, diabetes mellitus, hypertension/high blood pressure, a thyroid nodule condition, sleep apnea, a liver condition, and right shoulder neuropathy; entitlement to service connection for tinnitus and bilateral hearing loss; and entitlement to an increased rating for cervical discogenic disease C5-C6 and spondylosis.  Advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Associate the February 2014 SOC with the Veteran's electronic file.  

3.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Obtain all updated VA outpatient records since November 2015.  

5.  Then, schedule the Veteran for an examination to determine the nature and etiology of any current bilateral knee and back disabilities.  All indicated tests and studies should be conducted.  The claims folder, including any relevant electronic records, must be made available for the examiner for review. 

(a) The examiner must identify all bilateral knee and back disabilities found to be present. 

(b) For each knee and back disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service, or is related to a disease, injury, or event therein?  In addressing this question, the examiner should discuss the in-service motor vehicle accident in July 1984 as well as treatment for his back in February and August 1983.

(c) If arthritis of the knees and back is diagnosed, the examiner should opine as to whether it was present within the first post-service year. 

(d) For any bilateral knee disability found not to be related to service, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected bilateral ankle and neck disabilities caused any disability in the knees.  

(e) For any knee disability found not to be related to service, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral knee disability was aggravated beyond the normal course of the condition by the service-connected bilateral ankle and neck disabilities.

(f) For any back disability found not to be related to service, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that service-connected bilateral ankle and neck disabilities caused any disability in the back.  

(g) For any back disability found not to be related to service, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any back disability was aggravated beyond the normal course of the condition by the service-connected bilateral ankle and neck disabilities.

The examiner should provide the supporting rationale for any opinion expressed and consider any additional conditions that may have become service-connected since this remand. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.

6.  If any claim on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


